DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Response to Amendment
Claims 1, 10, and 19 have been amended.  Claims 5-7, 9, 14-16, 18, 24, 26, and 28 have been canceled.  Claims 32 and 33 are missing, but presumed pending.  Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-33 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 10 of Remarks:
II. Section 101 Rejection 
The Office Action rejects claims 1-4,10-13, 17, 19-23, 25, 27, and 29-33 under 35 U.S.C. § 101 for allegedly being directed to a judicial exception and failing to recite "significantly more." The rejection is respectfully traversed. 

Initially, without acquiescing to the Examiner's position that the claims are directed to a judicial exception (Step 2A, prong one), Applicant respectfully asserts that the amended claims are patent eligible because they are directed to an improvement to technology that would render any alleged judicial exception a practical application (Step 2A, prong two). Applicant's reasoning is set forth as follows. 

Amended independent claim 1 recites, in part, the following limitations: 
(i). "determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on trends identified within the first user account parameters, wherein the trends comprise the application denial data entry and account performance of the first user account;" 

(ii). "determining, via the identification circuitry and using the identified trends, that the financial deficiency of the first user is valid, wherein the first user is identified as a recipient of a fulfillment opportunity after the determination that the financial deficiency of 
the first user is valid;" and 

(iii). "determining, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations based on actions associated with the first user account determined via direct monitoring of changes in the first user account parameters of the first user account, wherein the one or more funding obligations comprise one or more action related limitations of the first user account." 

Amended independent claims 10 and 19 recite substantially similar limitations. Applicant respectfully asserts that these limitations of the amended independent claims, in combination with the remaining limitations of the amended independent claims, reflect the improvements to existing electronic fund raising and/or donation platform technology as discussed in paragraphs [0056] and [0076] of the original specification. 

To explain, starting with limitations (i) and (ii), the original specification at paragraph [0056] states that traditional requests by potential recipients to others for funds "rely upon the honesty of the request." Applicant respectfully asserts that this is known to be a prevailing issue with electronic fund raising and/or donation platforms operated by, for example, GoFundMe and Kickstarter where millions of dollars are lost every year to fundraising scams because no mechanism exists to determine the validity of the fund requestor's financial deficiency. Therefore, there should be no doubt that above-referenced limitations (i) and (ii) requiring the validity of the first user's financial deficiency to be determined based on trends identified within the first user's user account parameters not only overcome this known limitation of existing electronic fund raising and/or donation platforms but also resolve the ongoing issue of fundraising fraud (emphasis added). 

This is further evidenced by paragraph [0054] of the original specification, which states that the user connection server 200 may analyze data entries such as "the current balance, pending transactions, accounts receivable, accounts payable, and/or the like associated with the financial performance of the first user account," to "identify trends related to the financial performance of the first user account." Paragraph [0055] of the original specification continues to explain that financial performance such as "cash flow, revenue per client, client retention rate, gross revenue, profit margin, budget variance, and/or any other performance metric associated with the first user account," can be analyzed by the identification circuitry 210 of the user connection server to "determine a financial deficiency of the first user account regarding cash flow." Finally, paragraph [0056] explicitly concludes that "the user connection server's 200 access to the first user account parameters (e.g., complete financials) of the first user account may operate to ensure that the first user's financial performance is indicative of potential future success," and "confirm the validity of the [user's] financial deficiency." Applicant respectfully assets that, based on these teachings of the original specification, the features recited in above- referenced limitations (i) and (ii), when considered in combination with the remaining limitation of amended independent claim 1, provide a clear improvement to technology using mechanisms that overcome the limitations (namely, the difficultly of verifying the validity of a fund requestor) faced by existing electronic fund raising and/or donation platforms. 

From Applicant’s above cited paragraphs:
“By way of example, the identification circuitry 210 may be configured to analyze the first user account parameters in order to determine the cash flow, revenue per client, client retention rate, gross revenue, profit margin, budget variance, and/or any other performance metric associated with the first user account. In doing so, the identification circuitry 210 may be configured to identify first user account parameters indicative of a liquidity concern of the first user account. By way of a particular example, the identification circuitry 210 may analyze the account balance of the first user account to determine a financial deficiency of the first user account regarding cash flow.” [0055]

“Given that the user connection server 200 may be formed integral to or otherwise as a part of a financial institution, this determination at operation 310 may be configured to determine the validity of a financial deficiency as compared to traditional methods. Said differently, the user connection server's 200 access to the first user account parameters ( e.g., complete financials) of the first user account may operate to ensure that the first user's financial performance is indicative of potential future success. In contrast to traditional requests by potential recipients to charitable organizations for funds that rely upon the honesty of the request, the user connection server 200 of the described herein may confirm the validity of the financial deficiency. Furthermore, such a determination at operation 310 may not require an active request for funds by the potential recipient (e.g., first user). Even in instances in which the first user account applies for loan funds or the like as described hereafter, the first user account may be unaware of the user connection server's 200 separate determination regarding financial deficiencies.” [0056]

The above is using computer technology for analyzing account parameters and to determine the validity of a financial deficiency.  These are abstract ideas and not improving computer technology itself.

Turning now to above-referenced limitation (iii), the original specification at paragraph [0076] states that actions of traditional recipients of charitable funds "are no longer accounted for," and difficult to track in detail. Applicant respectfully asserts that this is yet another known limitation (i.e., defect) of the above-discussed electronic fund raising and/or donation platforms. In particular, aside from the basic mechanisms that allow these platforms to track where the received funds are being deposited, it is almost impossible to track how the funds are being used without solely relying on the honesty of the recipient. Thus, it is almost impossible to determine whether the received funds are being used differently than originally intended by the donors. 

Therefore, there should be no doubt that above-referenced limitation (iii) requiring  determination of "compliance of the first user account with respect to the one or more funding obligations based on actions associated with the first user account determined via direct monitoring of changes in the first user account parameters of the first user account," not only overcomes this known limitation of existing electronic fund raising and/or donation platforms but, again, also resolves the ongoing issue of fundraising fraud (emphasis added). 

Respectfully improving an abstract idea or claiming a novel abstract idea is still an abstract idea.

Applicant's above position with respect to above-referenced limitation (iii) is further evidenced by paragraph [0076] stating that "the apparatus (e.g., user connection server 200) includes means . . .for monitoring compliance of the first user account with respect to the one or more funding operations and determining if the first user account complies with the one or more funding obligations." In particular, this same paragraph states that "the user connection server may be uniquely position to monitor the financial actions of the first user account and determine if the first user fails to comply with the terms of the obligations." This same paragraph then concludes that "[i]n contrast to traditional recipients of charitable funds whose actions following receipt of the funds are no longer accounted for, the user connection server 200 of the described herein may ensure that the funds . . .are used in accordance with the intent of the second user." Based on at least these teachings of the original specification, the features recited in above- referenced limitation (iii), when considered in combination with the remaining limitation of amended independent claim 1, provide a clear improvement to technology through providing mechanisms that overcome the limitations (namely, the difficultly of tracking how the received funds are being used by the fund recipient) faced by existing electronic fund raising and/or donation platforms. 

For the above reasons, Applicant respectfully asserts the amended claims reflect clear improvements to existing technology (e.g., electronic fund raising and/or donation platforms) and therefore, integrate any allegedly recited judicial exception into a practical application. Thus, the claims are eligible at Step 2A, prong two. On at least this basis, the inquiry should end at Step 2A, prong two, because the claims integrate any allegedly recited judicial exception into a practical application. 

Electronic fund raising and donation platforms are not a technology but are about raising funds and providing donations.

If the Examiner disagrees, Applicant respectfully requests the Examiner to provide a detailed explanation, in the subsequent Office Action, as to why the amended claims do not reflect the above-discussed improvements to existing technology identified by Applicant. 

Applicant’s own disclosure provides detailed reasoning.

From Applicant’s specification…
“In doing so, the embodiments of the present disclosure solve issues regarding connecting users for financial transactions (e.g., charitable donations) by utilizing
financial deficiency determinations and associated fulfillment actions. The embodiments of the present application may further receive account parameters of a second user ( e.g., HNW individual) and determine a fulfillment opportunity based on the account parameters of this second user. In response to the fulfillment opportunity, the described systems may generate a fulfillment action from an account of the second user to an account of the first user in satisfaction of the financial deficiency. In this way, the inventors have identified that the advent of emerging computing technologies have created a new opportunity for solutions for generating user connections which were historically unavailable. In doing so, such example implementations confront and solve at least three technical challenges: (1) they automatically determine financial deficiencies associated with users, (2) they dynamically identify user fulfillment opportunities, and (3) they streamline financial transactions between selected users.” [0079]

The above therefore is using existing computer technology to solve challenges, arguably business challenges.  In any event, using computers to solve a challenge is not the same as improving computer or other technology itself.

As a result, Applicant respectfully submits that all pending claims recite eligible subject matter. Accordingly, Applicant respectfully requests withdrawal of these rejections. 
 
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Claim Objections
Claims 32 and 33 are objected to because of the following informalities: they were provided as new claims in filing dated 04/20/2022, but are not addressed in the instant filing.  Applicant needs to provide all of their claims.  For examination purposes the claims are treated as pending.  Appropriate correction is required.  Appropriate action would be providing the claims in the future and Examiner thanks Applicant in advance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-33 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).  
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10 and product Claim 19.  Claim 1 recites the limitations of:
A method for generating user connections, the method comprising: 
receiving, via a computing device, first user account parameters associated with a first user account of a first user;
determining, via identification circuitry of the computing device, that the first user account parameters comprise an application denial data entry indicative of a previous denial of a request for funding by the first user;
determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on trends identified within the first user account parameters, wherein the trends comprise the application denial data entry and account performance of the first user account;
determining, via the identification circuitry, and using the identified trends, that the financial deficiency of the first user is valid, wherein the first user is identified as a recipient of a fulfillment opportunity after the determination that the financial deficiency of the first user is valid; 
receiving, via the computing device, second user account parameters associated with a second user;
determining, via funding circuitry of the computing device, that the second user is able to provide the fulfillment opportunity based on the second user account parameters;
in response to determining that the second user is able to provide the fulfillment opportunity, generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to the first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account anonymously, such that identifying information of the second user is not revealed to the first user;
determining, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations, based on actions associated with the first user account determined via direct monitoring of changes in the first user account parameters of the first user account, wherein the one or more funding obligations comprise one or more action related limitations of the first user account; and
rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. determining a financial deficiency, causes funds from the second user account to be disbursed to the first user account) and managing relationships or interactions between users including following rules or instructions (e.g. identifying the first user as a recipient of a fulfillment opportunity based on the financial deficiency, determining the fulfillment opportunity of the second user based on the second user account parameters, rescinding the fulfillment action in which the first user account fails to comply with funding obligations).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction or managing relationships or interactions between users including following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 10 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
The judicial exceptions are not integrated into a practical application. In particular, the claims only recite: computing device, identification circuitry, funding circuitry (Claim 1); communication circuitry, identification circuitry, funding circuitry (Claim 10); and computer-readable storage media (Claim 19).  The identification circuitry and funding circuitry (Claim 1), and the communications circuity, identification circuitry, funding circuitry (Claim 10) may be just software controlling computer hardware (see para. [0040], e.g. [0046] of the disclosure), and doing so at a high level of generality to perform operations.  The computer hardware is also recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para’s. [0033] and [0040] where the computer and circuitry can be just about any type of computer or software.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 8, 11-13, 17, 20-23, 25, 27, and 29-33 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  In as much as 29 and 30 are authenticating devices and generating an authenticated session, these are claimed at a high level of generality (e.g. without technical explanation regarding authenticating and authenticated session).  Also, para. [0064] of the disclosure does not teach an improvement over prior art systems.   Therefore, the claims 2-4, 8, 11-13, 17, 20-23, 25, 27, and 29-33 are directed to an abstract idea.  Thus, the claims  1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-33 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejection
Based on the claim amendment and further search and consideration, the prior art rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693